Mr. Presiding Justice Adams, dissenting. I cannot concur in the decision of the court. The question whether the plaintiff McG-lasson was a competent witness to testify as to the entries in his book account, and that the same “are true and just” depends on the statute of 1872, entitled .“An Act in Regard to Evidence and Depositions in Civil Cases.” Hurd’s Rev. Stat. 1905, p. 1034. Section 1 of that Act renders all persons competent as witnesses, even though parties are interested in the event of a cause,'except as thereafter stated in the statute. Section 2 excepts certain persons from the general language of section 1. One of the exceptions is, that when an executor of a deceased person defends, the plaintiff shall not be allowed to testify “of his own motion or on his own behalf.” Then follow five exceptions to, or qualifications of, the exceptions mentioned in the preceding part of section 2, none of which permits a plaintiff, suing as executor, to testify on his own motion or on his own behalf in such suit, as to matters which occurred prior to the death of the testator. The first sub-exception or qualification is, “In any such action, suit or proceeding, a party or interested person may testify to facts occurring after the death of such deceased person, or after the ward, heir, legatee or devisee shall have attained his majority.” The sub-exceptions to or qualifications of the prohibition as to the plaintiff testifying, in a suit against an executor, being express, and none of them including the case of a plaintiff offering to testify, of his own motion and in his own behalf, it would seem that other exceptions are excluded . by necessary implication, and cannot be read into the statute. The case seems plain to me. Section 2 provides, in express terms, “ Ho party to any civil action, suit or proceeding * * * shall be allowed to testify therein of his own motion, or on his own behalf, by virtue of the foregoing section, when any adverse party sues or defends * * * as the executor of any deceased person.” Then follow five paragraphs stating cases in which a party in a suit against an executor, etc., may testify, no one of these paragraphs including the testimony of the plaintiff, given on his own motion and on his own behalf, in respect to matters occurring before the death of the testator. Does not this leave in full force the prohibition contained in the preceding part of section 2 % Section 3 does not purport to be, nor is it, an exception to the prohibition in section 2, and to hold that, by virtue of section 3, a plaintiff may testify, in a suit against an executor, that he kept books showing an account against the deceased testator, and that the entries “ are true and just,” is to allow him to testify, on his own motion and on his own behalf, as to matters occurring before the death of the testator, and would be, as I think, plainly contrary to the statute. In Smith v. Billings, 177 Ill. 446, Billings died pending the suit, and his executor was substituted as. defendant. Smith’s deposition had been taken before Billings died, and it was offered in evidence after the executor had been substituted as defendant. The trial court excluded it, and the Supreme Court held that it was properly excluded, saying: “ It is very clear from the language of the statute, that if complainant had offered himself as a witness to testify to the facts stated in his deposition, after the death of his adversary, A. M. Billings, he would have been incompetent—and to that effect are numerous decisions of this court.” In the same case, the court say : “Under section 2 of our statute, a party to an action, suit or proceeding, where the adverse party sues or defends as the executor, administrator, etc., is not rendered imcompatent by reason of his being a party or interested in the result of the litigation, but because to allow him to do so would be to give him an advantage over his adversary, the theory of the statute being, that inasmuch as the deceased cannot speak, the living should not be allowed to do so; and, as shown by the numerous cases referred to by the Appellate Court, we have many times held that it is the spirit and intention of the statute to preserve equality between the parties to a transaction out of which the action or proceeding grows.” Where would be the equality, were the plaintiff, in the present case, allowed to testify that the entries in his books “are true and just?” The testator, if living, might dispute many, if not all of the entries; might claim payments made to the plaintiffs and not credited; might even deny having employed the plaintiffs, and it is not improbable that he was, when alive, the only person who could testify, on his side, as to transactions between him and the plaintiffs. I am of opinion that the trial court properly excluded the testimony of the plaintiff McGlasson.